UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6426



JESS WHITE,

                                            Plaintiff - Appellant,

          versus


ALVARO NIVARDO PAZ, Doctor; SHERYL RICHERSON,
Head Nurse at Mount Olive Correctional Center;
CORRECTIONAL MEDICAL SERVICES, Mount Olive
Correctional Center; JAMES J. HAWKINS; HOWARD
H. PAINTER,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Beckley. Robert C. Chambers, District
Judge. (CA-99-1152-5)


Submitted:    September 8, 2000       Decided:   September 15, 2000


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Jess White, Appellant Pro Se. Charles Patrick Houdyschell, Jr.,
WEST VIRGINIA DIVISION OF CORRECTIONS, Charleston, West Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jess White, a West Virginia inmate, appeals the district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

2000) complaint under 28 U.S.C.A. § 1915A (West Supp. 2000).    We

have reviewed the record and the district court’s opinion and find

that this appeal is frivolous.   Accordingly, we dismiss the appeal

on the reasoning of the district court.   See White v. Paz, No. CA-

99-1152-5 (S.D.W. Va. Mar. 10, 2000).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2